NO. 07-04-0397-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



FEBRUARY 11, 2005



______________________________





IN THE MATTER OF THE MARRIAGE OF

MELVIN WAYNE SELLERS AND SHANNON JOYCE KEATING

AND IN THE INTEREST OF PATSY M. SELLERS, A CHILD





_________________________________



FROM THE 3RD DISTRICT COURT OF HENDERSON COUNTY;



NO. 04-056; HONORABLE JIM PARSONS, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Melvin Wayne Sellers perfected this appeal challenging the trial court’s order (1) dismissing with prejudice his petition for divorce from Shannon Joyce Keating for insufficient evidence of a common law marriage, (2) dividing the property, and (3) terminating the parent-child relationship between him and Patsy M. Sellers pursuant to his voluntary affidavit of relinquishment.  The clerk’s record and reporter’s record have been filed.

On December 22, 2004, Vera C. Bennett, counsel for Shannon, was permitted to withdraw as attorney of record, and by order dated January 10, 2005, Samuel M. George, counsel for Melvin, was also permitted to withdraw.  This Court notified Melvin by letter that his brief was due November 19, 2004, but had yet to be filed.  Melvin was directed to file a response reasonably explaining the failure with a showing that Shannon had not been significantly injured by the delay by January 28, 2005, noting that failure to do so might result in dismissal of the appeal per Rule 38.8(a) of the Texas Rules of Appellate Procedure.  Melvin did not respond and the brief remains outstanding.

Accordingly, we dismiss the appeal for want of prosecution and failure to comply with a directive of this Court.  
See
 Tex. R. App. P. 38.8(a)(1) and 42.3(b) & (c).

Don H. Reavis

     Justice